IN THE COURT OF APPEALS OF IOWA

                                No. 3-1224 / 13-0849
                                 Filed April 30, 2014


DIEGO FIRESTONE, as Next of Kin for
Desmen Bagnall,
     Plaintiff-Appellee,

vs.

TF 13,
         Defendant-Appellant,

and

JCG LAND SERVICES, INC.,
     Intervenor.
________________________________________________________________
     Appeal from the Iowa District Court for Marshall County, Dale E. Ruigh,

Judge.



         The defendant appeals from the district court’s declaratory judgment

regarding the plaintiff’s redemption rights. AFFIRMED.



         Michael D. Ensley of Dickinson, Mackaman, Tyler & Hagen, P.C., Des

Moines, for appellant.

         Darrell G. Meyer, Marshalltown, for appellee.

         James Nervig, West Des Moines, for intervenor.



         Heard by Vaitheswaran, P.J., and Tabor and Bower, JJ.
                                        2


VAITHESWARAN, P.J.

      We must decide whether a minor’s right to redeem a house sold at a tax

sale was barred by the doctrines of issue and claim preclusion.

I.    Background Facts and Proceedings

      TF 13 purchased a Marshalltown house at a tax sale. See Iowa Code

§ 446.7 (2011) (authorizing the county treasurer to offer at public sale parcels of

land on which taxes are delinquent). A child, Desmen Bagnall, held title to the

house.   In time, TF 13 sent ninety-day redemption notices to Bagnall and

“persons in possession” of the property.       See id. § 447.9 (authorizing the

certificate holder to serve notice that “the right of redemption will expire and a

deed for the parcel be made unless redemption is made within ninety days from

the completed service of the notice”). No action was taken in response to the

notices, and the county treasurer issued TF 13 a tax deed. See id. § 448.1

(authorizing the county treasurer upon expiration of the ninety day period to

“make out a deed for each parcel sold and unredeemed upon the return of the

certificate of purchase and payment of the appropriate date and recording fees

by the purchaser”); see also Dohrn v. Mooring Tax Asset Group, L.L.C., 743

N.W.2d 857, 860 (Iowa 2008).

      After the deed was issued, a tenant at the house, Joyce Carmer, filed a

petition asserting her right of redemption and challenging the sufficiency of the

ninety-day redemption notice mailed by TF 13. Bagnall’s father, Diego Firestone,

was identified as a party in interest in that proceeding.1        TF 13 moved for


1
  Firestone was originally named Darrell Bagnall but changed his name to Diego
Firestone.
                                             3


summary judgment, which Carmer and Firestone resisted, in part on the ground

that Bagnall was a minor whose right of redemption had not lapsed and would

not lapse until he turned nineteen years old. See Iowa Code § 447.7.2 The

district court granted TF 13’s motion. The court characterized the “narrow” issue

presented as “whether [TF 13] complied with the notice provisions of Iowa Code

section 447.9 thereby extinguishing petitioner’s right of redemption following tax

sale.” The court identified Carmer’s “sole complaint” as an assertion that “she

occupies the upper level of the house located on the subject property, and the

posting was given not to her by name but to ‘persons in possession’ and simply

mailed to the address of the subject property without further designation of

‘upper’ or ‘lower’ unit.” The court determined there was “no showing that there

are two addresses for purposes of mail delivery.” Based on that determination,

the court concluded TF 13 properly served Carmer, her “rights of redemption are

terminated,” and “[t]he validity of the tax title is conclusively established as a

matter of law.” The court did not address Bagnall’s right of redemption.

       Carmer appealed.         Meanwhile, Firestone filed a petition seeking a

declaration of his minor son’s right of redemption under Iowa Code section 447.7.

He also sought a limited remand of the Carmer appeal to allow the district court

to rule on his son’s redemption rights. The Iowa Supreme Court denied the

request and this court summarily affirmed the district court’s summary judgment


2
  That provision states:
                 If a parcel of a minor or person of unsound mind is sold at tax
        sale, it may be redeemed at any time within one year after the disability is
        removed, in the manner specified in section 447.8, or redemption may be
        made by the guardian or legal representative under sections 447.1 and
        447.3 at any time before the delivery of the treasurer’s deed.
Iowa Code § 447.7.
                                         4

ruling in the Carmer litigation. See Carmer v. TF 13, No. 11-1928, 2012 WL

3590726, at *1 (Iowa Ct. App. Aug. 22, 2012).

       Back in the district court, Firestone’s pending petition was construed as a

request for declaratory judgment and was tried to the court on stipulated facts.

The legal issues facing the court were (1) whether the doctrines of issue and

claim preclusion barred Bagnall’s right of redemption and (2) the duration of

Bagnall’s redemption rights.     The district court concluded that the Carmer

litigation did not preclude Bagnall’s assertion of his redemption rights. The court

declared that “Desmen Bagnall continues to have the right of redemption under

Iowa Code section 447.7 until he attains the age of 19 years.”

II.    Analysis

       On appeal, TF 13 contends the district court should not have granted

Bagnall declaratory relief because (1) “issue and claim preclusion prohibit

Desmen Bagnall from exercising his redemption right under Iowa Code section

447.7” and (2) “principles of equity and unclean hands prohibit Desmen Bagnall

from exercising his redemption right under Iowa Code section 447.7.”            The

district court declined to address the second issue in light of “the stipulated facts

and the clear language of section 447.7.” TF 13 did not file a posttrial motion for

a ruling on this issue. Accordingly, error was not preserved. See Stammeyer v.

Div. of Narcotics Enforcement, 721 N.W.2d 541, 548 (Iowa 2006) (“If there are

alternative claims or defenses, and the district court does not rule on all

alternative claims or defenses, the losing party must file a posttrial motion to

preserve error on the claims or defenses not ruled on.”); Top of Iowa Co-op. v.

Sime Farms, Inc., 608 N.W.2d 454, 470 (Iowa 2000) (“[T]his court will consider
                                          5


on appeal whether error was preserved despite the opposing party’s omission in

not raising this issue at trial or on appeal.”). For that reason, we will only address

the first argument.

A.       Standard of Review

         As a preliminary matter, the parties disagree on our standard of review,

with TF 13 arguing it is de novo and Firestone contending our review is for an

abuse of discretion.

         Our review of decisions on declaratory judgment actions is based on how

the matter was tried. Passehl Estate v. Passehl, 712 N.W.2d 408, 414 (Iowa

2006).     This declaratory judgment action was filed in equity and sought a

declaration that Bagnall had a statutory right to redeem the property up to one

year after he became an adult.        Ordinarily, our review would be de novo.

However, the action was tried on stipulated facts and the first and only argument

we consider raised purely legal questions—whether the district court properly

applied the principles of issue and claim preclusion. See Emp’rs Mut. Cas. Co. v.

Van Haaften, 815 N.W.2d 17, 22 (Iowa 2012) (noting “[w]hether the elements of

issue preclusion are satisfied is a question of law”); Stevens v. Casady, 12 N.W.

803, 804 (Iowa 1882) (“The only question between the parties is one of law, to-

wit: Under the facts stated, has [a minor child] a right to redeem a ninth interest in

said property?”). For that reason, we review the argument for errors of law. See

Benton v. Slater, 605 N.W.2d 3, 4-5 (Iowa 2000).

B.       Issue Preclusion

         TF 13 contends Firestone is precluded from raising his son’s right of

redemption because the issue was raised in the prior Carmer litigation.
                                           6


       “Issue preclusion prevents parties from relitigating in a subsequent action

issues raised and resolved in a previous action.” Van Haaften, 815 N.W.2d at 22

(internal quotation marks omitted).

              The party invoking issue preclusion must establish four
       elements: (1) the issue in the present case must be identical,
       (2) the issue must have been raised and litigated in the prior action,
       (3) the issue must have been material and relevant to the
       disposition of the prior case, and (4) the determination of the issue
       in the prior action must have been essential to the resulting
       judgment.

Id. (citation and internal quotation marks omitted).

       Under the first factor, “[s]imilarity of issues is not sufficient; the issue must

be precisely the same.” See In re Leonard, ex rel. Palmer v. Swift, 656 N.W.2d

132, 147 (Iowa 2003) (citation and internal quotation marks omitted).                As

mentioned, the district court in the Carmer action characterized the issue to be

decided as “narrow.” The court honed in on the notice provision of Iowa Code

section 447.9 and Carmer’s assertion that the provision was not satisfied. The

court did not discuss Bagnall’s right of redemption under section 447.7, the issue

that is the crux of the present action. Because the issue decided by the Carmer

court was not the same as the issue decided in this action, the issue preclusion

doctrine is inapplicable.

       While our discussion of issue preclusion could end here, we will also

address the second factor—raised and litigated.          That factor is not satisfied

because, although Firestone raised his son’s right of redemption in the Carmer

action, the district court did not decide the issue.        See City of Johnston v.

Christenson, 718 N.W.2d 290, 301 (Iowa 2006) (“The fundamental rationale of

collateral estoppel or issue preclusion commands that the doctrine only be
                                         7

applied to matters that have been actually decided.”); State ex rel. Casas v.

Fellmer, 521 N.W.2d 738, 742 (Iowa 1994) (“It is enough that the issue be

conclusively determined in a prior action in which judgment is entered.”); see also

Restatement Second of Judgments § 27 (“When an issue is properly raised, by

the pleadings or otherwise, and is submitted for determination, and is

determined, the issue is actually litigated within the meaning of this Section.”)

(emphasis added); Restatement Second of Judgments § 27 cmt. g (“[I]f several

issues are litigated in an action, and in a subsequent action between the parties,

one of the parties relies on the judgment as conclusive of one of the issues, that

party must show that the issue was determined by the judgment in the prior

action.”); Winnebago Indus., Inc. v. Haverly, 727 N.W.2d 567, 572 (Iowa 2006).

Firestone did not bring this omission to the court’s attention by filing a motion for

expanded conclusions under Iowa Rule of Civil Procedure 1.904(2).               See

Freedom Fin. Bank v. Estate of Boesen, 805 N.W.2d 802, 809 (Iowa 2011).

While he sought a limited remand of the Carmer appeal to have the issue

addressed, that request was denied. Because Bagnall’s right of redemption was

not determined at any stage of the Carmer litigation, TF 13 could not invoke the

doctrine of issue preclusion to prevent litigation of the issue in the declaratory

judgment action.

       In reaching this conclusion, we have considered the district court’s broad

statement in the Carmer summary judgment ruling that “[t]he validity of the tax

title is conclusively established as a matter of law.” The statement cannot be

read as an implicit resolution of Bagnall’s right of redemption, given the court’s

caveat that only Carmer’s “rights of redemption” were “terminated.” Notably, the
                                          8


statutorily prescribed tax deed form states that the tax deed holder’s rights are

subject “to all the rights of redemption provided by law.” Iowa Code § 448.2.

This language suggests that redemption rights may survive the issuance of a tax

deed.

        We find it unnecessary to address the remaining requirements of the issue

preclusion doctrine.

C.      Claim Preclusion

        “The general rule of claim preclusion holds that a valid and final judgment

on a claim bars a second action on the adjudicated claim or any part thereof.”

Pavone v. Kirke, 807 N.W.2d 828, 835 (Iowa 2011).

                To establish claim preclusion a party must show: (1) the
        parties in the first and second action are the same parties or parties
        in privity, (2) there was a final judgment on the merits in the first
        action, and (3) the claim in the second suit could have been fully
        and fairly adjudicated in the prior case (i.e., both suits involve the
        same cause of action).

Id. The focus here is on the third factor—whether the claim in the second suit

could have been fully and fairly adjudicated in the prior case.

        To answer that question, we must examine “(1) the protected right, (2) the

alleged wrong, and (3) the relevant evidence.” Id. at 837. The protected right in

each action is different.      The first action addressed the tenant’s right of

redemption, whereas the second addressed the title-holder’s right of redemption.

The alleged wrong is also different.      Carmer contended she did not receive

proper notice of her redemption right; Firestone asserted his minor son retains

his statutory right of redemption until one year after he becomes an adult.

Finally, the relevant evidence is different. In Carmer, the court considered the
                                           9


mailing address of the house; in this action, Firestone contends his son’s age is

the only pertinent fact. We conclude that, although these actions involve rights of

redemption to the same property, the causes of action are different. See id.

(“[W]e carefully distinguish between two cases involving the same cause of

action—where claim preclusion bars initiation of the second suit—and two cases

involving related causes of action—where claim preclusion does not bar initiation

of the second suit.”).     For that reason, we conclude the doctrine of claim

preclusion did not prevent Firestone from litigating the question of his son’s

redemption rights.3

III.   Declaratory Judgment

       We are left with the district court’s declaration that Bagnall “continues to

have a right of redemption under Iowa Code section 447.7 until he attains the

age of 19 years.” TF 13’s appellate brief does not raise a challenge to the

legality of this declaration. See Iowa Code §447.7 (“If a parcel of a minor or

person of unsound mind is sold at tax sale, it may be redeemed at any time

within one year after the disability is removed . . . .”); Bemis v. Plato, 93 N.W. 83,

84 (Iowa 1903) (stating a tax deed acquired in 1874 was subject to a minor’s

right of redemption asserted in 1891); John Bordeaux et al., Persons Under

Legal Disability, Sale of Land for Nonpayment of Taxes, 72 Am. Jur. 2d. § 904

(“An exception to the general rule that the redemption of property sold at a tax
3
  At oral argument, TF 13 attempted to raise a new basis for issue and claim preclusion.
Counsel asserted that the Carmer litigation addressed section 447.9, which incorporates
section 447.8, a provision that is also incorporated by reference in the minor redemption
statute, section 447.7. This argument was not made in TF 13’s appellate brief and,
accordingly, was waived. See Aluminum Co. of Am. v. Musal, 622 N.W.2d 476, 479-80
(Iowa 2001) (“Issues not raised in the appellate briefs cannot be considered by the
reviewing court.”) (citing Hubby v. State, 331 N.W.2d 690, 694 (Iowa 1983) (“[I]ssues are
deemed waived or abandoned when they are not stated on appeal by brief.”)).
                                           10


sale may occur anytime before the execution of the tax deed by the county

treasurer allows landowners who are minors or incapacitated under a disability to

redeem from a tax sale any property within one year after the expiration of such

disability.”). Accordingly, we affirm that declaration.

       What remains to be determined is the procedure for exercise of Bagnall’s

redemption rights, an issue that was raised by Firestone but was not decided by

the district court and has not been briefed by the parties. See Iowa Code § 447.7

(specifying redemption is to be made “in the manner specified in section 447.8”

where redemption is after delivery of the deed (emphasis added)); Witt v.

Mewhirter, 10 N.W. 890, 891 (1881) (stating “after the execution of the deed [a

minor] may redeem by an equitable action, as provided in [Iowa Code] section

893 [(1873)].”4); see also Iowa Code §§ 447.8(1)(b) (“In order to establish the

right to redeem, the person maintaining the action shall be required to prove to

the court either that the person maintaining the action or a predecessor in

interest was not properly served with notice in accordance with the requirements

of sections 447.9 through 447.12, or that the person maintaining the action or a

predecessor in interest acquired an interest in or possession of the parcel during

4
  Section 893 (1873), the predecessor to the Code’s current section 447.8, stated:
                Any person entitled to redeem lands sold for taxes after the
        delivery of the deed, shall redeem the same by an equitable action in a
        court of record, in which all persons claiming an interest in the land
        derived from the tax sale, as shown by the record, shall be made
        defendants, and the court shall determine the rights, claims, and interest
        of the several parties, including liens for taxes and claims for
        improvements made on the land by the person claiming under the tax
        title. And no person shall be allowed to redeem land sold for taxes in any
        other manner after the service of the notice provided for by the next
        section, and the execution and delivery of the treasurer’s deed.
This provision broadly authorized the filing of an equitable action by persons entitled to
redeem. In contrast, section 447.8 contains several provisos to the filing of an equitable
action.
                                          11


the ninety-day redemption period . . . . A person is not allowed to redeem a

parcel sold for delinquent taxes in any other manner after the execution and

delivery of the treasurer’s deed.”); 447.8(3) (“If the court determines that notice

was properly served, the court shall enter judgment holding that all rights and

redemption are terminated and that the validity of the tax title or purported tax

title is conclusively established as a matter of law.”).   This opinion does not

preclude the parties from litigating that issue.

       AFFIRMED.